Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
the 31 day of May, 2018, by and between SEATTLE GENETICS, INC., a Delaware
corporation (“Company”) and Dr. Roger Dansey (“Executive”).
RECITALS:
A.    The Company desires that Executive perform services as Chief Medical
Officer of the Company, having been duly appointed to such position.
B.    Executive desires to accept such engagement.
C.    This Agreement contains other provisions applicable to the employment of
Executive by the Company.
In consideration of the above Recitals and the provisions of this Agreement, the
Company and Executive agree as follows:
I. DUTIES
1.1 Title and Responsibilities. Executive shall serve as Chief Medical Officer
of the Company, which title may be changed at any time in the sole discretion of
the Company. Executive’s responsibilities and duties shall include those
inherent in Executive’s position with the Company and shall further include such
other managerial responsibilities and executive duties consistent with such
position as may be assigned to Executive from time to time by the Chief
Executive Officer of the Company, and as applicable, the executive officer to
whom Executive reports. Executive shall devote Executive’s best efforts and full
business time to the business and interests of the Company. During the term of
Executive’s employment with the Company, Executive may serve on the board of
directors of other companies, manage personal investments, and engage in civic
and charitable activities, provided that such activities shall not represent a
conflict of interest with the Company and do not materially detract from
fulfilling Executive’s responsibilities and duties to the Company.
II. COMPENSATION


2.1 Base Salary. Executive shall be paid a base salary (“Base Salary”) by the
Company during the term of Executive’s employment at the rate determined by the
Compensation Committee of the Board of Directors (the “Compensation Committee”),
or as applicable, any individual authorized to approve the terms of employment
of Executive. Executive’s Base Salary shall be reviewed annually and evaluated
based on performance and salary levels of other executives of comparable
position within the industry and geographic location of the Company. Based upon
such evaluation and review, Executive’s Base Salary may be adjusted from time to
time as determined by the Compensation Committee, or as applicable, any
individual authorized to approve the terms of employment of Executive, in its or
their sole discretion.


135291277 v2

--------------------------------------------------------------------------------




2.2 Bonus. In addition to Base Salary, Executive may be eligible to receive an
annual bonus (“Annual Bonus”), currently targeted at fifty percent (50%) of
Executive’s Base Salary, based upon performance criteria and financial and
operational results of the Company as determined by the Compensation Committee,
or as applicable, any individual authorized to approve the terms of employment
of Executive. To the extent that the Annual Bonus is earned and becomes payable
in accordance with the terms under which it is offered and unless otherwise
specified in a written document reflecting the bonus arrangement, any Annual
Bonus earned by Executive will be paid to Executive prior to two and one half (2
½) months following the year in which the Annual Bonus becomes payable as a
result of Executive’s vesting in the right to the Annual Bonus.
2.3 Equity Awards. Executive may be eligible to receive grants of stock options
or other equity awards from time to time in the future, on such terms and
subject to such conditions as the Compensation Committee, or as applicable, any
individual authorized to approve the terms of employment of Executive, shall
determine as of the date of any such grant and pursuant to the existing equity
plan(s) of the Company.
2.4 Other Benefits.
(i)    Executive shall be entitled to such employee benefits generally available
to full-time salaried employees of the Company, including without limitation,
health insurance, paid vacation of not less than four (4) weeks per year,
retirement plans and other similar benefits; provided, that Company reserves the
right to amend, modify, terminate or make any other changes in such benefits
generally available to full-time salaried employees of the Company at any time
in its sole discretion.
(ii)    The Company shall pay or reimburse Executive for all travel and
entertainment expenses incurred by Executive in connection with Executive’s
duties on behalf of the Company, subject to the reasonable approval of the
Company. Executive shall only be entitled to reimbursement to the extent that
Executive follows the reasonable procedures established by the Company for
reimbursement of such expenses which will include, but will not be limited to,
providing satisfactory evidence of such expenditures.
III. TERMINATION OF EMPLOYMENT


3.1     Termination of Employment and Severance Benefits.
(a)    Termination of Employment. This Agreement may be terminated upon the
occurrence of any of the following events:
(i)    The Company’s determination in good faith that it is terminating
Executive for Cause (as defined in Section 3.3 below) (“Termination for Cause”);
(ii)    The Company’s determination that it is terminating Executive without
Cause, which determination may be made by the Company at any time at the
Company’s sole discretion, for any or no reason (“Termination Without Cause”);


-2-
135291277 v2

--------------------------------------------------------------------------------




(iii)    The effective date of a written notice sent to the Company from
Executive stating that Executive is electing to terminate Executive’s employment
with the Company (“Voluntary Termination”);
(iv)    A change in Executive’s status such that a Constructive Termination (as
defined in Section 3.2(d) below) has occurred; or
(v)    Following Executive’s death or Disability (as defined in Section 3.4
below).
3.2    Severance Benefits. Executive shall be entitled to receive severance
benefits upon termination of employment only as set forth in this Section 3.2
contingent upon resignation from all positions held by Executive and only if
Executive executes a full release and waiver of claims within thirty (30) days
of Executive’s termination (and allows it to become effective in accordance with
its terms):
(a)    Voluntary Termination. If Executive’s employment terminates by Voluntary
Termination, then Executive shall not be entitled to receive payment of any
severance benefits. Executive will receive payment(s) for all salary and unpaid
vacation accrued as of the date of Executive’s termination of employment and
Executive’s benefits will be continued under the Company’s then existing benefit
plans and policies in accordance with such plans and policies in effect on the
date of termination and in accordance with applicable law.
(b)    Involuntary Termination. If Executive’s employment is terminated under
Section 3.1(a)(ii) (Termination Without Cause) or 3.1(a)(iv) (Constructive
Termination) above (such termination, an “Involuntary Termination”), Executive
will be entitled to receive payment of severance benefits equal to Executive’s
regular monthly salary for twelve (12) months (the “Severance Period”). Such
payments shall be made, at the Company’s option, in a lump sum within thirty
(30) days after the date of Executive’s Involuntary Termination or periodically
over the Severance Period according to the Company’s standard payroll schedule,
provided that such payments may not extend beyond two and one-half (2 ½) months
following the end of the calendar year in which the date of Involuntary
Termination occurs. Executive will also be entitled to receive payment on the
date of Involuntary Termination of the pro rata portion of any Annual Bonus
based on achievement of the specific corporate and individual performance
targets established for the fiscal year in which the termination occurs, payable
prior to two and one-half (2 ½) months following the end of the calendar year in
which the date of Involuntary Termination occurs. Executive will receive
payment(s) for all salary and unpaid vacation accrued as of the date of
Executive’s termination of employment and health insurance benefits will be
continued through payment of Executive’s COBRA health insurance premiums by the
Company over the Severance Period so long as Executive timely elects to continue
Executive’s health insurance coverage under COBRA and subject to COBRA’s terms,
conditions and requirements.
(c)    Termination for Cause. If Executive’s employment is terminated for Cause,
then Executive shall not be entitled to receive payment of any severance
benefits. Executive will receive payment(s) for all salary and unpaid vacation
accrued as of the date of


-3-
135291277 v2

--------------------------------------------------------------------------------




Executive’s termination of employment and Executive’s benefits will be continued
under the Company’s then existing benefit plans and policies in accordance with
such plans and policies in effect on the date of termination and in accordance
with applicable law.
(d)    Constructive Termination. “Constructive Termination” shall be deemed to
occur if (A) there is a material reduction or change in job duties,
responsibilities and requirements inconsistent with Executive’s position with
the Company and prior duties, responsibilities and requirements, provided that
neither a mere change in title alone nor reassignment to a position that is
substantially similar to the position held prior to the change in terms of job
duties, responsibilities or requirements shall constitute a material reduction
in job responsibilities; or (B) there is a reduction in Executive’s then-current
base salary by at least twenty percent (20%), provided that an across-the-board
reduction in the salary level of all other senior executives by the same
percentage amount as part of a general salary level reduction shall not
constitute such a salary reduction; or (C) Executive refuses to relocate to a
facility or location more than 50 miles from the Company’s current location;
provided, however, that in each case above, Executive must first provide notice
of the existence of the circumstances giving rise to a Constructive Termination
within ninety (90) days of the initial existence of such circumstances and the
Company must be provided with a period of thirty (30) days from the date of
receipt of such notice to cure the circumstances giving rise to a Constructive
Termination; provided further that the Company may notify Executive at any time
prior to expiration of the cure period that it will not cure the circumstances,
in which case the cure period shall end immediately upon such notification.
(e)    Termination by Reason of Death or Disability. In the event that
Executive’s employment with the Company terminates as a result of Executive’s
death or Disability (as defined in Section 3.4 below), Executive or Executive’s
estate or representative will receive all salary and unpaid vacation accrued as
of the date of Executive’s death or Disability and any other benefits payable
under the Company’s then existing benefit plans and policies in accordance with
such plans and policies in effect on the date of death or Disability and in
accordance with applicable law. In addition, Executive’s estate or
representative will receive the amount of Executive’s Annual Bonus for the
fiscal year in which the death or Disability occurs to the extent that the
Annual Bonus has been earned as of the date of Executive’s death or Disability,
as determined by the Board of Directors or its Compensation Committee based on
the specific corporate and individual performance targets established for such
fiscal year, which will be paid prior to two and one-half (2 ½) months following
the year of Executive’s death or Disability (subject to Executive’s termination
as a result of such Disability).
3.3    Definition of Cause. For purposes of this Agreement, “Cause” for
Executive’s termination will exist at any time after the happening of one or
more of the following events:
(a)    An action or omission of Executive which constitutes a willful and
intentional material breach of this Agreement or the Confidentiality Agreement
(defined below), including without limitation, Executive’s theft or other
misappropriation of the Company’s proprietary information;


-4-
135291277 v2

--------------------------------------------------------------------------------




(b)    Executive’s commitment of fraud, embezzlement, misappropriation of funds
or breach of trust in connection with Executive’s employment; or
(c)    Executive’s conviction of any crime which involves dishonesty or a breach
of trust, or gross negligence in connection with the performance of the
Executive’s duties.
3.4.    Definition of Disability. For purposes of this Agreement “Disability”
shall mean any medically determinable physical or mental impairment that can be
expected to result in death or that has lasted or can be expected to last for a
continuous period of not less than twelve (12) months and renders Executive
unable to perform the duties of Chief Medical Officer.
IV. STOCK ACCELERATION
4.1 Accelerated Vesting. Unless specifically provided otherwise in the
applicable equity award agreement, in addition to any other right of
acceleration that may be provided pursuant to any equity award plan or agreement
pursuant to which Executive has been granted an equity award by the Company, if
Executive’s employment is terminated due to an Involuntary Termination, the
vesting of any equity awards granted by the Company to Executive shall
accelerate such that such equity awards shall become vested as to an additional
twelve (12) months, effective as of the date of such Involuntary Termination, to
the extent that such equity awards are outstanding and unvested as of the date
of such Involuntary Termination; provided that if such Involuntary Termination
occurs within twelve (12) months after a Change of Control (as defined below),
then the vesting of all such equity awards shall be accelerated completely so
that such equity awards shall become fully vested, effective as of the date of
such Involuntary Termination, to the extent that such equity awards are
outstanding and unvested as of the date of such Involuntary Termination. For the
avoidance of any doubt, this Section shall prevail over any provision in an
equity award agreement providing that unvested equity awards shall terminate or
be forfeited as of the date of such termination, and any such provision shall be
inoperative to the extent it is in conflict with this Section.
4.2    Definition of Change of Control. For purposes of this Agreement, “Change
of Control” shall mean the occurrence of any of the following events: (i) an
acquisition of the Company by another entity by means of any transaction or
series of related transactions (including, without limitation, any
reorganization, merger or consolidation but excluding any merger effected
exclusively for the purpose of changing the domicile of the Company), or (ii) a
sale of all or substantially all of the assets of the Company (collectively, a
“Merger”), so long as in either case the Company’s stockholders of record
immediately prior to such Merger will, immediately after such Merger, hold less
than fifty percent (50%) of the voting power of the surviving or acquiring
entity.
V. RESTRICTIVE COVENANTS
5.1 Confidentiality Agreement. Executive shall sign, or has signed the Company’s
form of Proprietary Information and Inventions Agreement (the “Confidentiality
Agreement”). Executive hereby represents and warrants to the Company that
Executive has complied with all obligations under the Confidentiality Agreement
and agrees to continue to abide by the terms of


-5-
135291277 v2

--------------------------------------------------------------------------------




the Confidentiality Agreement and further agrees that the provisions of the
Confidentiality Agreement shall survive any termination of this Agreement or of
Executive’s employment relationship with the Company, including the
noncompetition provisions of the Confidentiality Agreement.
VI. OTHER PROVISIONS
6.1 Limitation on Severance Benefits. In the event that any severance benefits
provided for in this Agreement to Executive (i) constitute “parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”) and (ii) but for this Section 6.1, would be subject to the
excise tax imposed by Section 4999 of the Code, then Executive’s severance
benefits under Section 3.2 shall be payable either:
(a)    in full, or
(b)    as to such lesser amount which would result in no portion of such
benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
benefits under Section 3.2 notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code. Any determination
required under this Section 6.1 shall be made in writing by independent public
accountants appointed by Executive and reasonably acceptable to the Company (the
“Accountants”), whose determination shall be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 6.1, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 6.1. The Company
shall bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 6.1. If a reduced amount is to be paid
under this Section 6.1, reductions in payments and/or benefits shall occur in
the following order: (1) reduction of cash payments, (2) cancellation of
accelerated vesting of stock awards other than stock options, (3) cancellation
of accelerated vesting of stock options and (4) reduction of other benefits (if
any) paid to the Executive.
6.2 Code Section 409A. This Agreement shall be interpreted to avoid any penalty
sanctions under Section 409A of the Code and the final regulations and any
guidance promulgated thereunder (“Section 409A”). If any payment or benefit
cannot be provided or made at the time specified herein without incurring
sanctions under Section 409A, then such benefit or payment shall be provided in
full at the earliest time thereafter when such sanctions will not be imposed.
All payments to be made upon a termination of employment under this Agreement
may be made only upon a “separation of service” under Section 409A.
Notwithstanding anything to the contrary in this Agreement, if at the time of
Executive’s


-6-
135291277 v2

--------------------------------------------------------------------------------




termination of employment, Executive is a “specified employee” within the
meaning of Section 409A, and the deferral of the commencement of any severance
payments or benefits otherwise payable pursuant to this Agreement as a result of
such termination of employment is necessary in order to prevent any accelerated
income recognition or additional tax under Section 409A(a)(1), then the Company
will not commence any payment of any such severance payments or benefits
otherwise required hereunder (but without any reduction in such payments or
benefits ultimately paid or provided to Executive) that (a) will not and may not
under any circumstances, regardless of when such termination occurs, be paid in
full by March 15 of the year following Executive’s termination (or two and one
half (2 ½) months after the close of the Company’s fiscal year, if later), and
(b) are in excess of the lesser of (i) two (2) times Executive’s then annual
compensation or (ii) two (2) times the limit on compensation set forth in
Section 401(a)(17) of the Code for the year in which Executive’s employment is
terminated and will not be paid by the end of the second calendar year following
the year in which the termination occurs, until the first payroll date that
occurs after the date that is six (6) months following Executive’s “separation
of service” with the Company (as defined under Code Section 409A). If any
payments are delayed due to such requirements, such amounts will be paid in a
lump sum to Executive on the earliest of (x) Executive’s death following the
date of Executive’s termination of employment with the Company or (y) the first
payroll date that occurs after the date that is six (6) months following
Executive’s “separation of service” with the Company. For these purposes, each
severance payment or benefit is designated as a separate payment or benefit and
will not collectively be treated as a single payment or benefit. This provision
is intended to comply with the requirements of Code Section 409A so that none of
the severance payments and benefits to be provided hereunder will be subject to
the additional tax imposed under Section 409A, and any ambiguities herein will
be interpreted to so comply. The Company and Executive agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A. Notwithstanding anything to the contrary set forth in this
Agreement, to the extent that any amendment to this Agreement with respect to
the payment of any severance payments or benefits would constitute under Section
409A a delay or acceleration in a payment or a change in the form of payment,
then such amendment must be done in a manner that complies with Section
409A(a)(4)(C).
6.3 Indemnification. The Company hereby agrees to indemnify and hold the
Executive harmless, to the fullest extent permitted by law and as set forth in
the Amended and Restated Certificate of Incorporation of the Company, from and
against any expenses, including legal fees, and all judgments, fines and amounts
paid in settlement and reasonably incurred in connection with legal,
administrative or investigative proceedings to which the Executive is made, or
threatened to be made, a party by reason of the fact the Executive is or was a
director or officer of the Company.
6.4 Entire Agreement. This Agreement, the Confidentiality Agreement and any
agreement pertaining to Executive’s equity awards contain the entire agreement
and understanding of the parties with respect to Executive’s employment by the
Company and compensation payable to Executive by the Company and supersede all
prior understandings, agreements and discussions. This Agreement may only be
amended or modified by a written


-7-
135291277 v2

--------------------------------------------------------------------------------




instrument executed by Executive and the Company pursuant to authorization by
any individual or individuals authorized to approve the compensation and other
terms of employment of Executive.
6.5 Notices. Any and all notices permitted or required to be given under this
Agreement must be in writing. Notices will be deemed given (i) on the first
business day after having been sent by commercial overnight courier with written
verification of receipt, or (ii) on the third business day after having been
sent by registered or certified mail from a location on the United States
mainland, return receipt requested, postage prepaid, whichever occurs first, at
the address set forth below or at any new address, notice of which will have
been given in accordance with this Section 6.4:
If to the Company:        Seattle Genetics, Inc.
21823 30th Drive SE
Bothell, WA 98021
Attn: General Counsel


If to Executive:
Dr. Roger Dansey

c/o Seattle Genetics, Inc.
21823 30th Drive SE
Bothell, WA 98021


6.6 Non-Waiver. Failure to enforce at any time any of the provisions of this
Agreement shall not be interpreted to be a waiver of such provisions or to
affect either the validity of this Agreement or the right of either party
thereafter to enforce each and every provision of this Agreement.
6.7 Separability. If one or more provisions of this Agreement is finally
determined to be invalid or unenforceable, such provision will not affect or
impair the other provisions of this Agreement, all of which will continue to be
in effect and will be enforceable, provided, however, that any such invalid
provisions shall, to the extent possible, be reformed so as to implement insofar
as practicable the intentions of the parties.
6.8 Term. The employment of Executive under this Agreement shall be for an
unspecified term. The Company and Executive acknowledge and agree that
Executive’s employment is and shall continue to be at-will, as defined under
applicable law, and that Executive’s employment with the Company may be
terminated by either party at any time for any or no reason, and with or without
notice. If Executive’s employment terminates for any reason, Executive shall not
be entitled to any payments, benefits, damages award or compensation other than
as provided in this Agreement.
6.9 Law. This Agreement shall be interpreted in accordance with the laws of the
State of Washington.
6.10 No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement (whether by seeking new employment
or in any other


-8-
135291277 v2

--------------------------------------------------------------------------------




manner), nor, except as otherwise provided in this Agreement, shall any such
payment be reduced by any earnings that Executive may receive from any other
source.
6.11 Legal Fees. In the event either party breaches this Agreement, the
nonbreaching party shall be entitled to recover from the breaching party any and
all damages, costs and expenses, including without limitation, attorneys’ fees
and court costs, incurred by the nonbreaching party as a result of the breach.
6.12 Counterparts. This Agreement may be executed in counterparts which when
taken together will constitute one instrument. Any copy of this Agreement with
the original signatures of all parties appended will constitute an original.


-9-
135291277 v2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
COMPANY:
SEATTLE GENETICS, INC.
By: /s/ Clay B. Siegall


Name: Clay B. Siegall


Title: President and CEO


EXECUTIVE
/s/ Dr. Roger Dansey
Dr. Roger Dansey






-10-
135291277 v2